Title: To Benjamin Franklin from John Beveridge, 20 January 1766
From: 
To: 


Sir
Philadelphia Jany 20th 1766
Herewith you will receive three Copies of some familiar Epistles &c, which I have printed. Two bound to be delivered to Dr. Pringle, and one on Common paper as they were Sold here for your self. I have given one bound in the same manner to Mrs. Franklin, which waits your return at your own house, but this common one is in order to shew to any of your friends, or the Book-sellers, if you please to try, for me, if they will undertake to sell some Number of the Copies but I hope you will take Care they do not serve me as Mrs. Franklin tells me they served you &c— or if you and the Dr. think fit, you may shew it to the reviewers. But I would not leave it long in their hands, lest by some means or other it should come abroad in London, as I have a view of reprinting it either there or rather at Glasgow &c.
I have been advised by some to send several Copies more, to your Care, viz for Lord Halifax, his Grace &c. of Canterbury &c. but as they were not of my Acquaintance I thought it Presumption, and absolutely refused, unless you think it would answer some better purpose than I can forsee. I wish you all Happiness a Speedy and Safe Return, which is all at present from Sir Your very humble and most obedient Servant
Jno: Beveridge
